Citation Nr: 0401675	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for curvature of the 
thoracic spine.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a right knee meniscectomy.

3.  Entitlement to an initial disability rating in excess of 
20 percent for right knee arthritis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle degenerative joint disease.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left ankle degenerative joint disease.

6.  Entitlement to a compensable initial disability rating 
for a functional systolic murmur.

7.  Entitlement to a compensable initial disability rating 
for migraine headaches.
8.  Entitlement to a compensable initial disability rating 
for degenerative joint disease of the left knee.

9.  Entitlement to a compensable initial disability rating 
for a hiatal hernia.

10.  Entitlement to a compensable initial disability rating 
for seborrheic keratosis of the scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1994 to October 
1998, when he was discharged on account of disability.

The veteran presented sworn testimony during a hearing held 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, in June 2003, before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
the hearing.
Appellate consideration of the issues of entitlement to 
initial increased ratings for residuals of a right knee 
meniscectomy, right knee arthritis, right ankle degenerative 
joint disease, left ankle degenerative joint disease, a 
functional systolic murmur, migraine headaches, degenerative 
joint disease of the left knee, a hiatal hernia, and 
seborrheic keratosis of the scalp will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's back was deemed to have been normal upon 
his March 1994 induction examination.

2.  A May 1998 chest X-ray was interpreted as showing mild 
curvature of thoracic spine; however, subsequent X-rays in 
December 1998 and October 2002 have been interpreted as 
showing a normal spine. 


CONCLUSIONS OF LAW

1.  The veteran's back is presumed to have been in sound 
condition upon his entrance into service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2003).  

2.  The veteran did not injure his back during service and no 
other relationship between any current back pain and service 
is shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
VA to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, the veteran was notified of 
the VA's responsibilities vs. his responsibilities in the 
development of his claim for service connection in a March 
3003 letter.  He was notified of the laws and regulations 
regarding service connection in an October 2000 Statement of 
the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that the veteran's 
complete service medical records have been obtained in 
support of his claim.  He was also provided with several VA 
examinations.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History

The report of the general medical examination conducted in 
March 1994 prior to the veteran's enlistment into service 
shows that his spine was considered to have been normal at 
that time.  During a physical examination conducted in 
conjunction with medical evaluation board proceedings in May 
1998, the veteran's spine was deemed to have been normal.  A 
chest X-ray study taken in May 1998 was interpreted as 
showing an incidental finding of mild curvature of the 
thoracic spine.  No further comment or evaluation pertaining 
to the veteran's spine was made, however.  

The report of a December 1998 VA examination reflects that 
the veteran complained of lumbar back pain and that he 
splinted his back to the right when he stands.  There was 
some lumbar spasm, associated with his back pain.  X-ray 
studies of the lumbar and thoracic spine, taken in 
conjunction with the examination, however, were interpreted 
as normal.  The examiner rendered a diagnostic impression of 
mechanical back pain of the thoracic and lumbar spine.

The veteran underwent another VA examination in October 2002.  
According to the report of this examination, the examiner 
reviewed the veteran's medical records, including his service 
medical records and the December 1998 VA examination report.  
No postural abnormalities, fixed deformities, or neurologic 
abnormalities were noted on examination.  X-rays of the 
thoracic and lumbar spine were interpreted as normal.  The 
examiner commented that no medical opinion was needed in 
light of the normal X-ray findings.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Congenital or developmental defects, such as congenital 
scoliosis and refractive error of the eye are not considered 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9.  
Service connection may be granted for hereditary diseases 
which either first manifest themselves during service, or 
which pre-exist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).

Because no back problem was identified upon the veteran's 
1994 induction examination, governing law and regulation 
dictate that he is presumed to have been in sound condition 
at that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
Although scoliosis of the back is often a congenital 
condition, because it was not identified upon his entrance 
into service, for purposes of this analysis, we must accord 
the presumption of soundness and presume that his back was 
normal at that time.  As such, the question to be resolved is 
whether a back disability, manifested by curvature of the 
thoracic spine, was incurred during service or initially 
manifested during service.  

The veteran's service medical records are summarized above.  
They do not contain any report of injury to the veteran's 
back or any particular complaint of back pain during service.  
The single piece of medical evidence supporting his claim 
consists of the May 1998 X-ray report with the notation of an 
incidental finding of mild curvature of the thoracic spine.  
Upon subsequent attempts to identify any disability of the 
thoracic spine, VA physicians were unable to render a 
diagnosis of scoliosis or to find curvature of the spine upon 
clinical examination.  Subsequent X-ray studies have been 
interpreted as showing a normal back, and have not confirmed 
the findings on the May 1998 study.  In fact, review of the 
service medical records and post-service medical records 
shows that he has never been given a diagnosis of curvature 
of the spine or scoliosis of the spine.  Although the 
December 1998 VA examiner described the veteran's condition 
as involving mechanical back pain, the examiner did not 
identify a disability or disease causing the pain, and did 
not attribute the pain to the veteran's service in any way.

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ." 38 C.F.R. 
§ 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

In this case, the evidence does not support the veteran's 
claim that he has a current disability involving curvature of 
his thoracic spine.  Furthermore, the evidence does not show 
that he has any back disability related to service.  The 
preponderance of the evidence is against his claim for 
service connection and the appeal must be denied.

Lastly, because arthritis affecting the back has not been 
shown, and was not shown within one year of the veteran's 
discharge from service, the legal presumption that arthritis, 
a chronic disease, was incurred during service is not 
applicable.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  


ORDER

Service connection for curvature of the thoracic spine is 
denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice.

Because the veteran filed a notice of disagreement as to the 
ratings assigned to his service-connected disabilities within 
one year of receiving notice of the original grants of 
service connection, the VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Because the veteran filed a notice of disagreement as to the 
ratings assigned to his service-connected disabilities within 
one year of receiving notice of the original grants of 
service connection, the increased ratings claims are 
considered to be "downstream" issues from the original 
grants of service connection.  Recently, the VA General 
Counsel promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claims 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In this case, he was not provided with the type of specific 
notice required by Quartuccio and Charles prior to the RO's 
grants of service connection in May 1999.  This lack of 
notice is not surprising since these grants were implemented 
prior to the passage of the VCAA and prior to the Court's 
holdings in Quartuccio and Charles.  In the absence of such 
prior notice, the Board interprets the General Counsel's 
opinion as requiring current notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims for increased disability 
ratings prior to further adjudication of the veteran's 
appeals.

At several points in his written submissions and again in his 
hearing testimony, the veteran states that he receives VA 
medical treatment from three separate Alabama VA medical 
facilities:  Tuskegee, Montgomery, and Birmingham.  During 
the June 2003 hearing on appeal, he testified that he had 
sought treatment for severe headaches from the Emergency room 
in Tuskegee as well.  No emergency records are contained in 
the file, however.  Although the veteran's claims file 
contains some medical records reflecting treatment from each 
of these facilities, it does not appear that all VA-generated 
medical records have been obtained for review.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present, we note that all VA medical records 
reflecting treatment from October 1998 until the present are 
therefore relevant.  Fenderson, supra.

With regard to the veteran's claim for entitlement to an 
increased disability rating for seborrheic keratosis of the 
scalp, we note that effective in August 2002, the rating 
criteria for the evaluation of skin diseases was amended.  
The veteran has not been provided with the substance of the 
new criteria, and the RO has not yet adjudicated the 
veteran's claim for an increased rating utilizing the new 
criteria.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the VA medical facilities in 
Tuskegee, Montgomery, and Birmingham from 
October 1998 until the present which are 
not contained in his claims file for 
inclusion in the file.  A specific 
request for emergency room treatment 
records should be made as well.

3.  Depending upon the information 
contained in the newly-obtained medical 
records, adjudicators should determine 
whether further VA examinations are 
desirable for an informed adjudication of 
the ratings assigned to the veteran's 
disabilities.  However, another VA 
dermatologic examination for the purpose 
of evaluating the veteran's seborrheic 
keratosis in light of the new rating 
criteria must be performed.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



